Citation Nr: 1510231	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  08-33 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for rhinosinusitis.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran served on active duty from June 1961 to May 1964.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claims of entitlement to service connection for bilateral hearing loss, bilateral tinnitus, and rhinosinusitis.

In a July 2010 decision, the Board remanded the Veteran's claim of entitlement to service connection for rhinosinusitis to the RO (via the Appeals Management Center (AMC)) for further development, including affording him a VA compensation examination, whereas the Board instead denied his claims of entitlement to service connection for bilateral hearing loss and bilateral tinnitus.  He appealed the denial of his hearing loss and tinnitus claims to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In February 2011, the Court issued an Order granting a February 2011 Joint Motion for Partial Remand (JMPR), partially vacating and remanding the Board's July 2010 decision to the extent it had denied these claims for bilateral hearing loss and bilateral tinnitus.

In November 2011, the Board remanded these hearing loss and tinnitus claims for action consistent with the February 2011 JMPR.  The Board also observed that the previous remand directives concerning the Veteran's rhinosinusitis claim had not yet been completed, and therefore referred this other claim.

Following that additional development, the Board denied all three claims in a July 2013 decision, and the Veteran again appealed the Board's decision to the Court.  In an August 2014 Memorandum Decision, the Court affirmed the Board's denials of the hearing loss and tinnitus claims, but instead vacated the denial of the rhinosinusitis claim and remanded it back to the Board for additional development, specifically, to obtain an adequate VA medical opinion.  Therefore, to comply with this Court mandate, the Board in turn is REMANDING this remaining claim for rhinosinusitis back to the Agency of Original Jurisdiction (AOJ).


REMAND

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing entitlement to service connection generally requires having competent and credible evidence of three things:  (1) current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

In the prior July 2013 denial of this claim for service connection for rhinosinusitis, the Board conceded the evidence established the Veteran has this claimed condition, so currently this alleged disability, also in-service incurrence of a relevant disease.  With regard to the latter, his service treatment records (STRs) from December 1961 show he reported an "off and on" cough and cold throughout his time in service.  He was also treated for a cough and cold later during his service, in March 1963.  However, the Board denied the claim because the evidence was against finding a correlation ("nexus") between those complaints in service and the current disability.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  In reaching this conclusion, the Board relied on an April 2012 VA compensation examiner's opinion concluding it was less likely than not the rhinosinusitis now being claimed is related to or the result of the Veteran's service because the evidence recorded from December 1961 to March 1963 "does not support the diagnosis of sinusitis."


A medical examination and opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In finding the Board's reliance on this unfavorable medical opinion insufficient basis for denying the claim for rhinosinusitis, the Court held that this one-sentence explanation from this VA compensation examiner had failed to identify the essential rationale for the opinion.  In other precedent cases the Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  See also Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases."  (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)).

Once VA provides an examination for a service-connection claim, even if not statutorily obligated to, it must ensure the adequacy of the examination or notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, this supplemental medical comment is needed before readjudicating this claim.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Schedule the Veteran for an additional VA compensation examination and opinion concerning this claim for rhinosinusitis, preferably by an appropriate, qualified examiner that can additionally comment on the nature and etiology of this claimed condition, including especially concerning whether it has any relationship or correlation with the Veteran's military service.  All necessary diagnostic testing and evaluation must be performed and all clinical findings reported in detail.  

The claims folder, including a complete copy of this remand and the Court's Memorandum Decision, must be provided to the examiner for review of pertinent history and documents, and the examiner must note in his/her report that the claims folder has been reviewed for consideration of this pertinent evidence.  The examiner should also elicit from the Veteran a personal history concerning his claimed symptoms (both during and since his military service) and treatment and note that, in addition to the medical evidence, the Veteran's lay statements and reported history have been taken into consideration in formulating the examiner's opinion on etiology.

Further concerning this determinative issue of causation, the VA examiner is requested to offer an opinion, with supporting rationale, as to the likelihood (very likely, as likely as not, or unlikely) the Veteran's rhinosinusitis at issue in this appeal began during his military service from June 1961 to May 1964 or is otherwise related or attributable to his service.

In making this critical determination regarding the origins of this claimed condition, the examiner must remain mindful that the Veteran was treated for cold symptoms in December 1961, during which time he reported having an "off and on" cold and cough throughout service.  The examiner also must note that the Veteran again was treated for a cough and cold later during his service, in March 1963.  That said, the report of his subsequent April 1964 separation examination reflects normal physical findings, and he denied a history of any sinus problems on an accompanying report of medical history.

*The Court cited lack of any explanatory rationale as reason for finding the prior April 2012 VA compensation examiner's opinion inadequate.  It therefore is most essential this more recent VA examiner discuss the underlying rationale of the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.  If the examiner, like the prior one, should find that the evidence in service does not support a diagnosis of sinusitis, he/she must also discuss the medical basis for this conclusion.

The examiner is advised that the term "as likely as not" means at least 50-percent probability; it does not however mean merely within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against it.  "Very likely" and "as likely as not" support the posited correlation between the Veteran's current rhinosinusitis and his service, whereas "unlikely" weighs against this notion.

If, for whatever reason, the examiner is unable to offer any additional comment or opinion concerning this without resorting to mere speculation, this should be expressly noted in the record but, more importantly, explanation provided as to why a more definitive response is not possible or feasible, such as by indicating whether the limits of medical knowledge have been exhausted or, instead, for example, he/she needs further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data or there are multiple possible etiologies with none more prevalent than another.

2.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

